Citation Nr: 0911356	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  04-34 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hemorrhoids, including 
as secondary to service-connected residuals of small bowel 
resection with secondary gastroesophageal reflux disease and 
anemia.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

The Veteran had active duty service from September 1962 to 
September 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board remanded the matter in August 2008.


FINDING OF FACT

Hemorrhoids are causally related to the Veteran's service-
connected residuals of small bowel resection with secondary 
gastroesophageal reflux disease and anemia.  


CONCLUSION OF LAW

The Veteran's hemorrhoids are proximately due to or the 
result of the Veteran's service-connected residuals of small 
bowel resection with secondary gastroesophageal reflux 
disease and anemia.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has claimed entitlement to service connection for 
hemorrhoids, including as secondary to the Veteran's service-
connected residuals of small bowel resection with secondary 
gastroesophageal reflux disease and anemia.  

The Veteran's service treatment records are silent as to 
complaints, treatments, or diagnosis of hemorrhoids.  The 
Veteran constantly denied rectal bleeding during service and 
his service treatment records show his anus and rectum to be 
clinically normal upon examination throughout his period of 
service.  There is no basis for finding that the Veteran's 
hemorrhoids are causally related to his service, and the 
Veteran does not contend as such.  His main contention 
appears to be that the hemorrhoids are related to his 
service-connected residuals of small bowel resection.

The Veteran's post-service records note that the veteran's 
hemorrhoids were of record since February 2002.  In July 
2002, the Veteran underwent a hemorrhoidectomy due to severe 
hemorrhoids with bleeding and pain.  He continued to complain 
of intermittent bleeding and pain after the surgery.  

In February 2003, a VA physician stated that the Veteran's 
hemorrhoids were related to the frequent bowel movements 
caused by the previous surgery.  The examiner noted a skin 
tag related to the hemorrhoids.  A procedure was apparently 
conducted in April 2003 to remove the skin tag, but VA 
examiners in December 2003 and February 2006 continued to 
note a skin flap over the anal area. 

The Veteran was scheduled for a VA examination in October 
2008.  The record shows that he declined the examination and 
stated that he has had no further problems with hemorrhoids 
or bleeding since surgery in 2005. 

Looking to the record, there is the 2003 VA opinion that the 
frequent bowel movements related to the Veteran's service-
connected residuals of bowel resection caused the 
hemorrhoids.  There is no contrary medical opinion of record.  
Although the Veteran indicated that he has no ongoing 
problems or bleeding due to hemorrhoids, there is medical 
evidence in the form to December 2003 and February 2006 
examination reports which suggests that there is still a skin 
flap over the anal area.  The February 2003 examiner 
attributed the skin tag to hemorrhoids.  Therefore, although 
the Veteran may now be asymptomatic, the Board must conclude 
that there medical evidence of current hemorrhoids, or 
residuals of hemorrhoids.  Under the circumstances, the Board 
finds that service connection is warranted for hemorrhoids.  

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the Veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the Veteran is being granted by this decision of the 
Board.  The Board expects the RO to cure any defect of notice 
with regard to effective dates and disability ratings when 
informing the Veteran of this decision.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).




ORDER

Entitlement to service connection for hemorrhoids, including 
as secondary to the Veteran's service-connected residuals of 
small bowel resection with secondary gastroesophageal reflux 
disease and anemia is warranted.  The appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


